          Case 1:20-vv-00289-UNJ Document 23 Filed 10/27/20 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-0289V
                                        UNPUBLISHED


    KIMBERLY SALINO and MICHAEL                             Chief Special Master Corcoran
    SALINO, parents and natural
    guardians of M.S., a minor,                             Filed: September 23, 2020

                        Petitioners,                        Special Processing Unit (SPU);
    v.                                                      Ruling on Entitlement; Concession;
                                                            Table Injury; Measles Mumps
    SECRETARY OF HEALTH AND                                 Rubella (MMR) Vaccine;
    HUMAN SERVICES,                                         Thrombocytopenic Purpura (ITP)

                       Respondent.


Robert Joel Krakow, Law Office of Robert J. Krakow, P.C. New York, NY, for
petitioners.

Ronalda Elnetta Kosh, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT1

        On March 13, 2020, Kimberly Salino and Michael Salino filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.2 (the “Vaccine Act”) on behalf of their child, M.S. Petitioners allege
that M.S. suffered immune thrombocytopenic purpura (“ITP”) which meets the Table
definition for ITP after receiving the measles, mumps, and rubella (“MMR”) vaccine on
March 17, 2017. Petition at 1-2. The case was assigned to the Special Processing Unit
of the Office of Special Masters.


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:20-vv-00289-UNJ Document 23 Filed 10/27/20 Page 2 of 2




        On September 23, 2020, Respondent filed his Rule 4(c) report in which he
concedes that Petitioners are entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, Respondent indicates “[i]t is [his] that petitioners have
satisfied the criteria set forth in the Vaccine Injury Table (“Table”) and the Qualifications
and Aids to Interpretation (“QAI”), which afford petitioners a presumption of causation
because the onset of M.S.’s ITP occurred within seven to thirty days after MMR
vaccination and there is not an alternative cause.” Id. at 5-6.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2
